COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Terry Wayne Chilton and Chilton               §              No. 08-15-00367-CV
 Financial Services, L.P.,
                                               §                 Appeal from the
                      Appellants,
                                               §               260th District Court
 v.
                                               §            of Orange County, Texas
 Rex McCorquodale, Ann McCorquodale
 and Knox McCorquodale,                        §               (TC# D-130,258-C)

                      Appellees.               §


                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until May 6, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Andrew L. Johnson, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before May 6, 2016.

       IT IS SO ORDERED this 29th day of April, 2016.


                                                   PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes